Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a tire comprising a tread portion wherein the rubber composition for the tread comprises a diene rubber comprising from 10 parts by mass to 30 parts by mass of natural rubber and from 70 parts by mass to 90 parts by mass of a solution polymerized styrene-butadiene rubber and/or an emulsion polymerized styrene-butadiene rubber per 100 parts by mass of the diene rubber, from 80 parts by mass to 150 parts by mass of silica per 100 parts by mass of the diene rubber, from 0.5 parts by mass to 10 parts by mass of a cyclic polysulfide expressed by Formula 1 below per 100 parts by mass of the diene rubber, and from 3 mass% to 10 mass% of an alkyltriethoxysilane having an alkyl group having from 3 to 20 carbons relative to an amount of the silica; 

    PNG
    media_image1.png
    78
    315
    media_image1.png
    Greyscale

in Formula 1, R is a substituted or unsubstituted alkylene group having from 4 to 8 carbons, or a substituted or unsubstituted oxyalkylene group having from 4 to 8 carbons; x is a number averaging from 3 to 5; and n is an integer from 1 to 5.  The closest prior art of record, Iizuka (WO 2016/088811; US 2017/0362415), teaches a pneumatic tire with a tread made from a rubber composition comprising (¶33) a diene rubber containing from 10 to 30% by weight of a natural rubber, from 10 to 30% by weight of a solution polymerized styrene butadiene rubber, and from 80 to 40% by weight of an emulsion polymerized styrene butadiene rubber, from 80 to 150 parts by weight of silica, and from 0.1 to 20% by weight of the weight of the silica of an alkyltriethoxysilane having an alkyl group having from 3 to 20 carbons (¶5).  Applicant argues that the claimed range of from 3% to 10% by mass of the alkyltriethyoxysilane is critical to the invention and directs the Office to Examples 11-13 and Comparative Examples 6 and 7 in Table 2 of the instant specification as evidence of the criticality.  These examples are good side by side examples and demonstrate the entire claimed range as well as an amount below and above the claimed range.  These examples show that a balance of properties is achieved within the claimed range.  For a tire, a balance of properties is desired as opposed to only optimizing one property in particular.  This evidence is sufficient to show that the claimed range of alkylethyoxysilane is critical to the claimed invention and therefore overcomes the obviousness rejection of record.  Claims 1-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767